Appeal by Fannie Stupack, as general guardian of Lillian Stupack, an infant, and by Fidelity and Deposit Company of Maryland, surety on her official bond, from a decree of the Surrogate’s Court, Kings county, to the extent that it surcharges the general guardian with the amount of certain investments, commonly called “ group mortgage certificates,” in the sum of $27,500, with interest at the rate of five and one-half per cent per annum from the dates the investments were made, less the amount of interest actually received. Decree of the Surrogate’s Court of Kings county unanimously affirmed, with costs, payable out of the estate, to all parties filing briefs. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ. [154 Misc. 759.]